UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2010 Date of reporting period:May 31, 2010 Item 1. Reports to Stockholders. Annual Report May 31, 2010 Schooner Growth and Income Fund Class A (SCNAX) Class C (SCNCX) Investment Advisor Schooner Investment Group, LLC Radnor Financial Center 150 N. Radnor-Chester Rd., Suite F-200 Radnor, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 11 SCHEDULE OF OPTIONS WRITTEN 16 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 33 NOTICE OF PRIVACY POLICY & PRACTICES 34 ADDITIONAL INFORMATION 35 Annual Shareholder Letter Dear Fellow Shareholders, Over the past fiscal year your Fund has grown and prospered. In addition to strong performance, the fund has received a number of industry accolades throughout the year.We were also pleased with comments made by industry analysts, including Nadia Papagiannis of Morningstar. While we are flattered by the attention and eager to share our strategies with a wider audience, we continue to focus our energies on seeking to deliver superior risk-adjusted returns for existing shareholders. The strategies employed by Schooner are designed with the goal of lowering portfolio volatility and lowering risk, while offering significant upside capture potential. For the year ended 5/31/2010, the Class A shares returned +16.34%. We were pleased with our ability to capture nearly 80% of the upside of the S&P 500. We have previously demonstrated the ability to protect capital during down periods, participating in less than half of large declines. In addition to strong return performance, we are equally pleased with the fund’s low level of volatility.For the one year period, the fund exhibited volatility, as measured by standard deviation, that was roughly half of the S&P 500. The performance of each Schooner class of shares and the S&P 500 Index for the periods ended 5/31/2010 is listed below: Total Return Without 6 Month 1 Year Since Inception Maximum Sales Charge (11/30/09-5/31/10) (5/31/09-5/31/10) (8/29/08-5/31/10) Class A (SCNAX) +0.77% +16.34% +10.27% Class C (SCNCX) +0.38% +15.40% +8.83% S&P 500 Index +0.40% +20.99% -11.43% Morningstar Long/Short Category Average -2.28% 4.32% -6.48% With 4.75% Maximum Sales Charge Class A -4.03% +10.82% +5.02% Gross Expense Ratio: 7.99% Class A and 9.00% Class C Net Expense Ratio: 2.00%* Class A and 2.75%* Class C * Pursuant to an operating expense limitation agreement between the Advisor and the Fund, the Advisor has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Operating Expenses for Class A and Class C shares do not exceed 2.00% and 2.75%, respectively, through August 29, 2011. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of a investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling (866) 724-5997. The fund imposes a 2.00% redemption fee on shares held less than 7 days, and if reflected, the fee would reduce the performance shown. Short term performance, in particular, is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns. 3 Understandably, the investment community has rediscovered the importance of downside risk mitigation. Also not surprisingly, the asset management industry has responded with a flood of “alternative” funds to try to appeal to an investor base that has been decimated not once, but twice, in the past decade. We applaud the industry’s efforts, but fear that the pendulum may have swung too far. It is our belief, that a large segment of the space has become exclusively focused on not losing too much, as opposed to risk-adjusted returns, potentially relegating them to glorified and extremely expensive money market funds.The point can be seen in the return of the entire Morningstar long/short category over the past fiscal year. In a period when the S&P 500 returned +20.99%, the category average returned just +4.32%.Many would argue that the lackluster return is the tradeoff for downside protection and we would agree…if there was in fact downside protection. However, since the fund’s launch, when the S&P 500 returned –11.43%, the category haslost nearly –6.48%, an upside/downside capture ratio that falls woefully short of what we would consider acceptable. Over that same period Class A shares have returned +10.27% Performing with favorable upside/downside capture ratios over various market cycles will manifest itself in overall out performance as demonstrated in the chart below: Performance reflects a net expense ratio of 2.00% pursuant to the waiver the Advisor has contractually agreed to through 8/29/2011. Gross annual fund operating expense ratio for the Class A sharesis 7.99%.This waiver can only be terminated by, or with the consent of the Board of Trustees of Trust for Professional Managers.For performance data current to the most recent month end, contact your financial professional or call Schooner Funds at 866-724-5997.The performance data contained within this material represents past performance, which does not guarantee future results.The return and principal value of an investment will fluctuate, so that shares, when redeemed, may be worth more or less than the original cost.The Fund’s current performance may be higher or lower and is subject to substantial changes. Expenses for other share classes will vary, which will affect returns.Performance figures assume that all distributions are reinvested.Performance quoted without sales charges would be reduced if sales charges were applied.Total 4 return is based on net change in NAV assuming reinvestment of distributions.Performance without the sales charge does not reflect the current maximum sales charge of 4.75%.A 2% redemption fee is applied to shares redeemed within 7 days of purchase.Performance data does not reflect the redemption fee.Had the sales charge and redemption fee been included, the Fund’s returns would have been lower.Capture ratios are calculated as Fund’s total return percentage divided by the S&P 500 total return percentage. Example: Fund total return of 8.50% with the S&P 500 total return of 10.00% yields a capture ratio of 85%. So what does the rest of 2010 hold in store for investors and the economy?Will we live in a world of Hyper inflation? Or will it be Deflation? Will the economy double dip or grow? What about sovereign defaults, state budgets, underfunded liabilities, China growth, unemployment, and dozens of other questions. And of course, will it all lead to a rising or falling stock market? We hold by our belief that we just don’t know, and neither does anyone else. The issues are so complex, and intertwined in such convoluted ways, that even if you could know with certainty, your equity market opinion today may be wrong. The one thing we are confident of is the importance of, and our ability to, stay flexible in an ever changing investment world. We will continue to vigilantly monitor changes in the investment landscape, and use every tool at our disposal to adjust the portfolio to find an appropriate balance of seeking upside returns with capital preservation. I thank you for your ongoing trust and confidence, and look forward to the opportunity to seek to deliver you the best risk managed returns possible. Sincerely, Greg Levinson Portfolio Manager Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. Opinions expressed in this letter are those of the fund manager, are subject to change and are not guaranteed. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The fund may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. The S&P 500 is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Standard deviation is a statistical measure of the historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. The Schooner Growth and Income Fund is distributed by Quasar Distributors, LLC. 5 SCHOONER GROWTH AND INCOME FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/09–5/31/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay a maximum initial sales charge of 4.75% when you invest. A 1.00% contingent deferred sales charge (“CDSC”) is imposed on Class C shares redeemed within twelve months. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within seven days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, 12b-1 fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such 6 SCHOONER GROWTH AND INCOME FUND Expense Example (Continued) (Unaudited) as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/2009 5/31/2010 12/1/2009–5/31/2010* Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Including loads, your actual cost of investment in the Fund would be $57.04. *** Including loads, your hypothetical cost of investment in the Fund would be $57.07. Class C Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/2009 5/31/2010 12/1/2009–5/31/2010* Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.75%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Including loads, your actual cost of investment in the Fund would be $18.73. *** Including loads, your hypothetical cost of investment in the Fund would be $18.80. 7 SCHOONER GROWTH AND INCOME FUND Investment Highlights (Unaudited) The Fund’s primary investment objective is long-term capital appreciation with the generation of moderate current income. The Fund seeks to achieve its investment objective by investing its assets in a diversified portfolio of equity, convertible securities and single issuer equity call option securities of U.S. companies with large market capitalizations. The Fund considers companies with large market capitalizations (“large-cap companies”) to be those companies with market capitalizations of $5 billion or more. The Fund’s investment strategy consists of a three tiered approach, including: 1)manage an equity portfolio ofU.S. large-cap companies; 2)sell out-of-the-money single issuer call options against long equity positions; 3)selectively purchase U.S. convertible securities. The Fund’s allocation of portfolio assets as of May 31, 2010 is shown below. Allocation of Portfolio Assets % of Net Assets Continued 8 SCHOONER GROWTH AND INCOME FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns as of May 31, 2010(1) Since Inception 1 Year (8/29/08) Class A (with sales charge) 10.82% 2.83% Class A (without sales charge) 16.34% 5.74% Class C (with sales charge) 14.40% 4.94% Class C (without sales charge) 15.40% 4.94% S&P 500 Index 20.99% (6.69)% With sales charge returns reflect the deduction of the current maximum initial sales charge of 4.75% for Class A and the applicable contingent deferred sales charge for Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. The Fund imposes a 2.00% redemption fee on shares redeemed within seven days. Performance data does not reflect the redemption fee. If reflected total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph on page 10 and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 9 SCHOONER GROWTH AND INCOME FUND Investment Highlights (Continued) (Unaudited) Schooner Growth and Income Fund Growth of $10,000 Investment 10 SCHOONER GROWTH AND INCOME FUND Schedule of Investments May 31, 2010 Shares Value Common Stocks 77.27% Beverage and Tobacco Product Manufacturing 0.88% Reynolds American, Inc. $ Building Material and Garden Equipment and Supplies Dealers 0.95% Home Depot, Inc. (b) Chemical Manufacturing 8.65% Biogen Idec, Inc. (a) (b) Bristol-Myers Squibb Co. The Dow Chemical Co. (b) EI du Pont de Nemours & Co. (b) Eli Lilly & Co. Forest Laboratories, Inc. (a) (b) Johnson & Johnson Merck & Co., Inc. (b) Procter & Gamble Co. (b) Clothing and Clothing Accessories Stores 1.13% The Gap Inc. (b) Computer and Electronic Product Manufacturing 12.32% Dell, Inc. (a) (b) EMC Corp. (a) (b) Honeywell International, Inc. (b) Intel Corp. (b) Marvell Technology Group Ltd. (a) (b) Medtronic, Inc. (b) NetApp, Inc. (a) (b) QUALCOMM, Inc. (b) Raytheon Co. (b) Seagate Technology (a) (b) Texas Instruments, Inc. (b) Tyco International Ltd. (b) Western Digital Corp. (a) (b) Couriers and Messengers 1.58% FedEx Corp. (b) United Parcel Service, Inc. – Class B (b) The accompanying notes are an integral part of these financial statements. 11 SCHOONER GROWTH AND INCOME FUND Schedule of Investments (Continued) May 31, 2010 Shares Value Credit Intermediation and Related Activities 2.26% American Express Co. (b) $ Bank of America Corp. (b) Wells Fargo & Co. (b) Data Processing, Hosting and Related Services 0.77% Automatic Data Processing, Inc. Electrical Equipment, Appliance, and Component Manufacturing 2.08% Corning, Inc. (b) General Electric Co. (b) Electronics and Appliance Stores 1.03% Best Buy Co., Inc. (b) Food Manufacturing 5.50% Archer-Daniels-Midland Co. (b) ConAgra Foods, Inc. General Mills, Inc. The Hershey Co. (b) HJ Heinz Co. (b) Kraft Foods, Inc. – Class A Food Services and Drinking Places 0.94% McDonald’s Corp. General Merchandise Stores 3.84% Costco Wholesale Corp. JC Penney Company, Inc. (b) Kohl’s Corp. (a) (b) Wal-Mart Stores, Inc. Insurance Carriers and Related Activities 3.94% CIGNA Corp. (b) Marsh & McLennan Cos., Inc. UnitedHealth Group, Inc. (b) WellPoint, Inc. (a) (b) Machinery Manufacturing 3.41% Caterpillar, Inc. (b) Deere & Co. (b) National Oilwell Varco, Inc. (b) The accompanying notes are an integral part of these financial statements. 12 SCHOONER GROWTH AND INCOME FUND Schedule of Investments (Continued) May 31, 2010 Shares Value Management of Companies and Enterprises 0.88% State Street Corp. (b) $ Merchant Wholesalers, Nondurable Goods 0.77% Sysco Corp. Mining (except Oil and Gas) 1.88% Freeport-McMoran Copper & Gold, Inc. (b) Peabody Energy Corp. (b) Motion Picture and Sound Recording Industries 1.30% Time Warner, Inc. (b) Nonstore Retailers 1.09% eBay, Inc. (a) (b) Oil and Gas Extraction 0.80% Anadarko Petroleum Corp. (b) Paper Manufacturing 1.87% International Paper Co. (b) Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing 1.88% ConocoPhillips (b) Hess Corp. (b) Pipeline Transportation 1.12% The Williams Cos., Inc. (b) Publishing Industries (except Internet) 4.04% CA, Inc. (b) Microsoft Corp. (b) Oracle Corp. (b) Symantec Corp. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 1.68% The Charles Schwab Corp. (b) JPMorgan Chase & Co. (b) The accompanying notes are an integral part of these financial statements. 13 SCHOONER GROWTH AND INCOME FUND Schedule of Investments (Continued) May 31, 2010 Shares Value Support Activities for Mining 1.89% Halliburton Co. (b) $ Nabors Industries Ltd. (a) (b) Telecommunications 2.33% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing 1.92% Johnson Controls, Inc. (b) Lockheed Martin Corp. (b) Utilities 3.63% The AES Corp. (a) (b) American Electric Power Co., Inc. NRG Energy, Inc. (a) (b) PG&E Corp. Waste Management and Remediation Services 0.91% Waste Management, Inc. (b) Total Common Stocks (Cost $11,000,324) EXCHANGE TRADED FUNDS 4.83% Financial Select Sector SPDR Fund (b) Total Exchange Traded Funds (Cost $730,499) The accompanying notes are an integral part of these financial statements. 14 SCHOONER GROWTH AND INCOME FUND Schedule of Investments (Continued) May 31, 2010 Principal Amount Value CONVERTIBLE BONDS 4.10% Computer and Electronic Product Manufacturing 1.42% L-3 Communications Holdings, Inc. 3.000%, 08/01/2035 $ $ Fabricated Metal Product Manufacturing 1.39% Alliant Techsystems, Inc. 2.750%, 09/15/2011 Support Activities for Mining 1.29% Transocean, Inc. 1.500%, 12/15/2037 Total Convertible Bonds (Cost $597,409) SHORT-TERM INVESTMENTS - 18.45% AIM STIT-Treasury Portfolio, 0.053% (c) Fidelity Institutional Government Portfolio - Class I, 0.075% (c) First American Treasury Obligations Fund - Class Y, 0.000% (c) Total Short-Term Investments (Cost $2,638,218) Total Investments(Cost $14,966,450) 104.65% Liabilities in Excess of Other Assets (4.65)% ) Total Net Assets 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of this security is pledged as collateral for written options. (c) Variable rate security; the rate shown represents the rate at May 31, 2010. The accompanying notes are an integral part of these financial statements. 15 SCHOONER GROWTH AND INCOME FUND Schedule of Options Written May 31, 2010 Contracts Value Call Options The AES Corp. Expiration: June, 2010, Exercise Price: $10.00 $ American Express Co. Expiration: June, 2010, Exercise Price: $38.00 20 Anadarko Petroleum Corp. Expiration: June, 2010, Exercise Price: $55.00 22 Archer-Daniels-Midland Co. Expiration: June, 2010, Exercise Price: $25.00 60 Bank of America Corp. Expiration: June, 2010, Exercise Price: $15.00 Best Buy Co., Inc. Expiration: June, 2010, Exercise Price: $41.00 35 Biogen Idec, Inc. Expiration: June, 2010, Exercise Price: $50.00 28 CA, Inc. Expiration: June, 2010, Exercise Price: $20.00 65 Caterpillar, Inc. Expiration: June, 2010, Exercise Price: $57.50 26 The Charles Schwab Corp. Expiration: June, 2010, Exercise Price: $16.00 62 CIGNA Corp. Expiration: June, 2010, Exercise Price: $32.00 43 ConocoPhillips Expiration: June, 2010, Exercise Price: $49.00 20 Corning, Inc. Expiration: June, 2010, Exercise Price: $17.00 77 Deere & Co. Expiration: June, 2010, Exercise Price: $55.00 30 Dell, Inc. Expiration: June, 2010, Exercise Price: $14.00 The Dow Chemical Co. Expiration: June, 2010, Exercise Price: $27.00 54 eBay, Inc. Expiration: June, 2010, Exercise Price: $22.00 73 EI du Pont de Nemours & Co. Expiration: June, 2010, Exercise Price: $35.00 41 EMC Corp. Expiration: June, 2010, Exercise Price: $18.00 70 FedEx Corp. Expiration: June, 2010, Exercise Price: $80.00 18 Financial Select Sector SPDR Fund Expiration: June, 2010, Exercise Price: $14.00 Forest Laboratories, Inc. Expiration: June, 2010, Exercise Price: $25.00 39 The accompanying notes are an integral part of these financial statements. 16 SCHOONER GROWTH AND INCOME FUND Schedule of Options Written (Continued) May 31, 2010 Contracts Value Freeport-McMoran Copper & Gold, Inc. Expiration: June, 2010, Exercise Price: $65.00 20 $ The Gap Inc. Expiration: June, 2010, Exercise Price: $22.00 74 General Electric Co. Expiration: June, 2010, Exercise Price: $16.00 Halliburton Co. Expiration: June, 2010, Exercise Price: $26.00 50 The Hershey Co. Expiration: June, 2010, Exercise Price: $46.00 33 Hess Corp. Expiration: June, 2010, Exercise Price: $50.00 31 HJ Heinz Co. Expiration: June, 2010, Exercise Price: $44.00 20 Home Depot, Inc. Expiration: June, 2010, Exercise Price: $34.00 40 Honeywell International, Inc. Expiration: June, 2010, Exercise Price: $41.00 27 Intel Corp. Expiration: June, 2010, Exercise Price: $21.00 80 International Paper Co. Expiration: June, 2010, Exercise Price: $23.00 63 JC Penney Company, Inc. Expiration: June, 2010, Exercise Price: $27.00 59 Johnson Controls, Inc. Expiration: June, 2010, Exercise Price: $27.00 40 JPMorgan Chase & Co. Expiration: June, 2010, Exercise Price: $39.00 35 Kohl’s Corp. Expiration: June, 2010, Exercise Price: $50.00 22 Lockheed Martin Corp. Expiration: June, 2010, Exercise Price: $80.00 20 Marvell Technology Group Ltd. Expiration: June, 2010, Exercise Price: $19.00 90 Medtronic, Inc. Expiration: June, 2010, Exercise Price: $40.00 40 Merck & Co., Inc. Expiration: June, 2010, Exercise Price: $32.00 50 Microsoft Corp. Expiration: June, 2010, Exercise Price: $26.00 60 Nabors Industries Ltd. Expiration: June, 2010, Exercise Price: $18.00 77 National Oilwell Varco, Inc. Expiration: June, 2010, Exercise Price: $38.00 41 The accompanying notes are an integral part of these financial statements. 17 SCHOONER GROWTH AND INCOME FUND Schedule of Options Written (Continued) May 31, 2010 Contracts Value NetApp, Inc. Expiration: June, 2010, Exercise Price: $32.00 43 $ NRG Energy, Inc. Expiration: June, 2010, Exercise Price: $22.50 52 Oracle Corp. Expiration: June, 2010, Exercise Price: $22.00 60 Peabody Energy Corp. Expiration: June, 2010, Exercise Price: $35.00 33 Procter & Gamble Co. Expiration: June, 2010, Exercise Price: $62.50 21 QUALCOMM, Inc. Expiration: June, 2010, Exercise Price: $36.00 30 Raytheon Co. Expiration: June, 2010, Exercise Price: $52.50 15 Seagate Technology Expiration: June, 2010, Exercise Price: $16.00 75 State Street Corp. Expiration: June, 2010, Exercise Price: $38.00 33 Texas Instruments, Inc. Expiration: June, 2010, Exercise Price: $24.00 60 Time Warner, Inc. Expiration: June, 2010, Exercise Price: $30.00 60 Tyco International Ltd. Expiration: June, 2010, Exercise Price: $36.00 40 United Parcel Service, Inc. Expiration: June, 2010, Exercise Price: $62.50 12 UnitedHealth Group, Inc. Expiration: June, 2010, Exercise Price: $28.00 47 Waste Management, Inc. Expiration: June, 2010, Exercise Price: $32.50 40 WellPoint, Inc. Expiration: June, 2010, Exercise Price: $52.50 34 Wells Fargo & Co. Expiration: June, 2010, Exercise Price: $28.00 30 Western Digital Corp. Expiration: June, 2010, Exercise Price: $35.00 37 The Williams Cos., Inc. Expiration: June, 2010, Exercise Price: $19.00 81 Total Options Written(Premiums received $397,053) $ The accompanying notes are an integral part of these financial statements. 18 SCHOONER GROWTH AND INCOME FUND Statement of Assets and Liabilities May 31, 2010 Assets Investments, at value (cost $14,966,450) $ Cash Dividends and interest receivable Receivable for investments sold Receivable for Fund shares sold Receivable from Advisor Other assets Total Assets Liabilities Written options, at value (premiums received $397,053) Payable for investments purchased Payable to affiliates Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments ) Option contracts ) Net Assets $ Class A Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share(1) $ Maximum offering price per share ($21.65/0.9525)(2) $ Class C Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and offering price per share(1)(3) $ If applicable, redemption price per share may be reduced by a 2% redemption fee for shares redeemed within seven days of purchase. Reflects a maximum sales charge of 4.75%. A contingent deferred sales charge (“CDSC”) of 1% may be charged on shares redeemed within one year of purchase.Redemption price per share is equal to net asset value less any redemption or CDSC fees. The accompanying notes are an integral part of these financial statements. 19 SCHOONER GROWTH AND INCOME FUND Statement of Operations For the Year Ended May 31, 2010 Investment Income Dividend income $ Interest income Total Investment Income Expenses Investment Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Custody fees Distribution fees - Class A Audit and tax fees Legal fees Federal and state registration fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Distribution fees - Class C Shareholder servicing fees - Class C Other expenses Total Expenses Less waivers and reimbursement by Advisor (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Option contracts expired or closed ) Net change in unrealized depreciation on: Investments ) Option contracts ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 20 SCHOONER GROWTH AND INCOME FUND Statements of Changes in Net Assets Year Ended Period Ended May 31, 2010 May 31, 2009(1) From Operations Net investment income (loss) $ ) $ Net realized gain (loss) on: Investments ) Option contracts expired or closed ) Net change in unrealized appreciation (depreciation) on: Investments ) Option contracts ) ) Net increase in net assets from operations From Distributions Net investment income - Class A ) ) Net investment income - Class C — ) Net realized gain on investments - Class A ) — Net realized gain on investments - Class C ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold - Class A Proceeds from shares sold - Class C Net asset value of shares issued to shareholders in payment of distributions declared - Class A Net asset value of shares issued to shareholders in payment of distributions declared - Class C 53 Payments for shares redeemed - Class A ) ) Payments for shares redeemed - Class C ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of Period $ $
